Citation Nr: 1425373	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  09-20 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to an increased initial rating for a service-connected lumbar spine disability, currently evaluated at 10 percent disabling.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1986 to September 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in North Little Rock, Arkansas, which in part denied service connection for a right knee disability; as well as a May 2011 rating decision which granted service connection at 10 percent for a lumbar spine disability.  

In July 2010, the Board remanded the service connection claim for a VA examination and additional documents.  The requested development as to the claim adjudicated below has been completed to the extent possible, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the Veteran indicated in a June 2011 Notice of Disagreement that he wanted to withdraw the representation of his then-current veterans service organization (VSO).  VA has continued to treat that VSO as having power of attorney, and the VSO submitted a September 2012 Post-Remand Brief; however, henceforth the Board will treat the Veteran as a pro-se appellant, as the Veteran's intentions to withdraw were clear, and he has not appointed other representation.  38 C.F.R. § 14.631 (2013).

In addition to the paper claims file, there is an electronic claims file associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The issue of an increased initial rating for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Resolving all doubt in the Veteran's favor, his right knee disability is etiologically related to active duty service. 


CONCLUSION OF LAW

A right knee disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In light of the full grant of the benefit sought on appeal, any error in providing appropriate notice or assistance would be harmless error.

Analysis

The Veteran essentially contends that his right knee disability had its onset during active service, when he experienced inflammation of his knee, which has continued ever since service. 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

With respect to Hickson element (1), the Veteran has been seen at the Betton Clinic since the early 1990's since discharge from active duty, although his records from the Clinic are only available from the late 1990's onward.  The Veteran was seen in March 2008 by his physician, who reported he had degenerative joint disease and a medial meniscus tear of the right knee.  The physician also indicated that the Veteran had underwent arthroscopic debridement on his knee earlier that year and continued to have right knee soreness.  The Veteran also underwent a right unicondylar knee arthroplasty in October 2009.  The Veteran has been shown by numerous treatment records to have degenerative joint disease of the right knee and Hickson element (1) is accordingly met.  

With respect to in-service disease and injury, service treatment records show that there is a notation in July 1988 of right knee pain for two weeks.  The clinician noted swelling and discoloration as well as effusion and tenderness to the medial aspect.  In May 1989, the Veteran was treated for fever, swelling, and pain affecting multiple joints including the knees.  The examiner noted tenderness bilaterally and made a notation of "oligoarticular arthritis ? gonoccoal etiology."  The Veteran was admitted to the Naval Hospital at Camp Lejeune a few days later, and the clinical summary noted that after finding the cultures taken to be negative, that the Veteran's joint pain, including in the knees, was most likely a reactive arthritis, probably viral.  Therefore, Hickson element (2) is satisfied.

In March 2008 treatment records, one of the Veteran's private physicians, a Dr. L.L.N, indicated that the Veteran had an inflammatory arthritis infection in his knee and multiple joints during service and that he believed that the Veteran having grade 3-4 moderate arthrosis in his knee joint was likely "a sequelae," or resulting from, the previous infection.  

In a February 2010 note to the Clinic, Dr. L.L.N., stated that he believed the arthritis in the Veteran's knee may have been related to military service.  He noted that the Veteran mentioned a lot of tick bites and therefore there was potential for some inflammatory arthritis that had likely progressed over time.

In a March 2010 letter, the Veteran's physician at the Betton Clinic, a Dr. P.W. stated that in reviewing the Veteran's military medical records there was an episode of infection/inflammatory arthritis in his right knee and other multiple joints.  The clinician opined that the Veteran's current joint pain most likely resulted from his previous infection/inflammation.  

In July 2010, the Veteran was seen for a VA examination.  The clinician stated that the Veteran's claims file showed complaints of arthralgias involving both knees when he had gonococcus in service, which had systematically affected him.  He opined that the Veteran did not have "arthritis" but was felt to have an inflammatory response involving all the joints in reaction to a systemic infection.  The examiner stated that these symptoms completely resolved and then the Veteran had no symptoms until three years prior to the exam.  The examiner opined that the Veteran's current right knee disability was not related in any way to the arthralgia that he had when he had gonorrhea, and that he did not have gonococcal arthritis in May 1989.  

The Board finds that the private doctors' opinions are highly probative, as they were based on a thorough evaluation of the Veteran, including prior treatment of the Veteran and - in the case of the March 2010 opinion - review of the Veteran's service treatment records.  The Board is aware that the VA examiner reached a different conclusion, based upon a review of the record.  Nevertheless, the Board finds that the medical evidence of record for and against the claim is at least in relative equipoise as to the question of in-service incurrence.  The Board concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection is warranted, with the claim granted in full.  38 C.F.R. § 3.102 (2013). 



ORDER

Service connection for a right knee disability is granted.  


REMAND

In a May 2011 rating decision, the AMC granted service connection for a lumbar spine disability and assigned an initial 10 percent rating, effective from November 2007.  Notice of that determination was sent to the Veteran in May 2011. 

In a statement received the next month, in June 2011, the Veteran expressed disagreement with the initial 10 percent rating assigned for the service-connected lumbar spine disability.  The RO has not yet issued a Statement of the Case (SOC) as to the issue of entitlement to an initial disability rating in excess of 10 percent for the service-connected lumbar spine disability.  As such, the RO is now required to send the Veteran an SOC as to this issue in accordance with 38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 19.29, 19.30 (2013).  The failure to issue a Statement of the Case is a procedural defect requiring a remand.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).

Accordingly, the case is REMANDED for the following action:

Issue an SOC to the Veteran on the issue of an increased initial rating, for the grant of entitlement to service connection for a lumbar spine disability, currently evaluated at 10 percent.  If, and only if, the appeal is perfected by a timely filed substantive appeal, this issue should be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


